DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. The amendment to claim 1 to add “first” in the third to last line overcomes the rejection under 35 U.S.C. 112. Applicant’s amendments to claim 1 and the accompanying arguments, with respect to the second photoresist layer overlapping an entirety of the first semiconductor area as the gate metal layer is etched using the second photoresist layer as a mask, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oana et al. (US 6,146,929).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094614) in view of Oana et al. (US 6,146,929).
In reference to claim 1, Yamazaki et al. (US 2003/0094614), hereafter “Yamazaki,” discloses a method for manufacturing a display device, including
forming a semiconductor pattern including a first semiconductor area, 102 in Figure 1A, and a second semiconductor area 103 on a base substrate 100, paragraph 89;
forming a first insulation layer 106 covering the semiconductor pattern, paragraph 93;
forming a gate metal layer 107a on the first insulation layer, paragraph 94;
forming a first photoresist layer 108a on the gate metal layer,
etching the gate metal layer by using the first photoresist layer as a mask to form a gate pattern at least partially overlapping the first semiconductor area, Figure 1B and paragraphs 96-98;
doping a first area of the first semiconductor area with a high concentration of n-type impurities to form a high-concentration-doped area, 118 in Figure 1C, paragraph 100;
etching the gate pattern to form a first gate electrode having a taper angle smaller than a taper angle of the gate pattern, Figure 1D and paragraph 101;

forming a second photoresist layer, 146 in Figure 2B, on the first gate electrode,
etching the gate metal layer to form a second gate electrode at least partially overlapping the second semiconductor area and having a taper angel larger than the taper angle of the first gate electrode, Figure 2B and paragraph 107; and
doping the second semiconductor area with p-type impurities to form a p-doped area 149, 150 in Figure 2C, while the second photoresist layer covers the first semiconductor area, paragraph 109,
wherein the doping of the first area of the first semiconductor area and the doping of the second area of the first semiconductor area are performed at different concentrations of n-type impurities (1.5×1015/cm2 and 1.5×1014/cm2) after forming the first photoresist layer over the gate metal layer, Figures 1C and 2A, and prior to pattering the second resist layer to expose the metal layer, Figure 2B, paragraphs 100 and 105.
Yamazaki does not disclose forming a second photoresist layer on the first gate electrode and the gate metal layer remaining on the second semiconductor area, etching the gate metal layer remaining on the second semiconductor area by using the second photoresist layer disposed on the second semiconductor area as a mask to form a second gate electrode, wherein the second photoresist layer overlaps an entirety of the first semiconductor area as the gate metal layer is etched using the second photoresist layer as a mask or

Oana et al. (US 6,146,929), hereafter “Oana,” discloses a method of making a semiconductor device including teaching forming a second photoresist layer, 63 in Figure 2A, on the first gate electrode 54 and the gate metal layer 55 remaining on the second semiconductor area, etching the gate metal layer remaining on the second semiconductor area by using the second photoresist layer disposed on the second semiconductor area as a mask to form a second gate electrode 57, wherein the second photoresist layer overlaps an entirety of the first semiconductor area 30 as the gate metal layer is etched using the second photoresist layer as a mask, col. 6 lines 60-64 and col. 7 lines 10-17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a second photoresist layer on the first gate electrode and the gate metal layer remaining on the second semiconductor area, and etch the gate metal layer remaining on the second semiconductor area by using the second photoresist layer disposed on the second semiconductor area as a mask to form a second gate electrode, wherein the second photoresist layer overlaps an entirety of the first semiconductor area as the gate metal layer is etched using the second photoresist layer as a mask. One would have been motivated to do so in order to protect one respective transistor region while processing the other, col. 5 lines 2-5 and col. 6 lines 60-64.
Oana further teaches doping of a first area, 31, 33 in Figure 1E, of a first semiconductor area 30, col. 5 line 59 to col. 6 line 2, and doping of a second area, 35, 37 in Figure 1F, of the first semiconductor area, col. 6 lines 29-48, are performed such that the second semiconductor area 40 is covered by the first photoresist layer while the first semiconductor area is doped. It 
In reference to claim 2, Yamazaki discloses the gate metal layer is etched by a dry-etching process, paragraph 96, and the gate pattern is etched by an ashing process (plasma etching photoresist), paragraphs 101 and 102, and implied in going from Figure 1C to 1D.
In reference to claim 12, Yamazaki discloses the first gate electrode is formed to overlap the first channel area that contacts the low-concentration-doped area, 127, 128 in Figure 2A, on opposite sides thereof and wherein the second gate electrode is formed to overlap the second channel area that contacts the p-doped area, 149, 150 in Figure 2C, on opposite sides thereof, paragraph 109.
In reference to claim 13, Yamazaki discloses the first gate electrode and the second gate electrode are formed to be co-planar with each other such that a top surface of the first gate electrode is co-planar with a top surface of the second gate electrode and a bottom surface of the first gate electrode is co-planar with a bottom surface of the second gate electrode, Figure 2D.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094614) in view of Oana et al. (US 6,146,929) as applied to claim 1 above and further in view of Yamazaki (US 2005/0104068).

Yamazaki (US 2005/0104068), hereafter “Yamazaki 2005,” discloses a method of making a semiconductor device including teaching a taper angle of a first gate electrode is about 30° to about 70° and the taper angle of a second gate electrode is about 60° to about 90°, paragraphs 87, 159, and 170. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the taper angle of the first gate electrode to be about 30° to about 70°, and the taper angle of the second gate electrode to be about 60° to about 90°. One would have been motivated to do so in order to concurrently form transistors with and without lightly doped regions, paragraph 178.
In reference to claims 8 and 9, Yamazaki 2005 discloses a taper angle of the first gate electrode of 3°-60°, paragraph 87, and a taper angle of the second gate electrode of 60°-90°, paragraph 170, implying a difference of about 0°-87°. It would have been obvious to one of ordinary skill in the art at the time of the invention for a difference between the taper angle of the first gate electrode and the taper angle of the second gate electrode to be about 30° to 40°. Where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094614) in view of Oana et al. (US 6,146,929) as applied to claim 1 above and further in view of Tanabe et al (US 6,624,443).

Yamazaki does not disclose a thickness of the first area is larger than a thickness of the second area, and the thickness of the second area is larger than a thickness of the third area.
Tanabe et al. (US 6,624,443) discloses a display device including teaching a first insulation layer, GI in Figure 6F, includes a first area overlapping a first gate electrode, a second area overlapping a low-concentration-doped area, and a third area overlapping a high-concentration-doped area wherein the thickness of the first area is larger than a thickness of the second area, and the thickness of the second area is larger than a thickness of the third area, col. 10 lines 32-37 and 55-60. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a thickness of the first area to be larger than a thickness of the second area, and the thickness of the second area to be larger than a thickness of the third area. One would have been motivated to do so in order to mask for source/drain and LDD implantation while permitting a low energy implantation, col. 8 lines 25-44 and col. 8 line 58 to col. 9 line 10.
In reference to claim 11, Tanabe discloses the thickness of the third area (80 nm) is greater than or equal to 80% of the thickness of the first area (100 nm), col. 6 lines 44-51.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897